519 S.E.2d 315 (1999)
351 N.C. 40
Wilton B. PARKER, Shirley K. Parker, Randy Parker, Janet T. Parker, Gary Parker, Diane P. Parker, Keith Parker, Darlene W. Parker, James Alan Parker, Ann D. Parker, Keith Slocum, Eugene Barbour, Dixie Barbour, Vernon Thompson, Patricia Thompson, Delbert Allen, Jr., Deborah Blackmon, Bettie C. Upchurch, Glenn Twigg, Administrator of the Estate of Pharo Twigg, Della T. Twigg, Thomas Earl Toole, Mayrlene Toole, Christine P. Thompson, Laurcey Massengill, Charlie Matthews and Lorraine Matthews
v.
W. Terry BAREFOOT and Rita J. Barefoot.
No. 408A98.
Supreme Court of North Carolina.
October 8, 1999.
Morgan, Reeves & Gilchrist, by Robert B. Morgan and Mary Morgan Reeves, Lillington, for plaintiff-appellees.
Bode, Call & Stroupe, L.L.P., by John V. Hunter III and Diana E. Ricketts, Raleigh; and Narron, O'Hale & Whittington, by John P. O'Hale, Smithfield, for defendant-appellants.
PER CURIAM.
For the reasons stated in the dissent of Judge John Martin in the Court of Appeals, the opinion of the Court of Appeals is reversed.
REVERSED.
Justice FREEMAN did not participate in the consideration or decision of this case.